UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
UNITED STATES OF AMERICA,
                                                         MEMORANDUM & ORDER
                          Plaintiff,
        -against-                                        Civil Action No. 19-4649

ALANA SHERMAN,

                           Defendant.
-----------------------------------------------------X

APPEARANCES:

For the Plaintiff:

Manfredi Law Group, PLLC
302 East 19th St. Suite 2A
New York, New York 10003
By: John Manfredi, Esq.


For the Defendant:

No Appearance


HURLEY, Senior District Judge:

        Presently before the Court is the motion of Plaintiff United States of America

(“Plaintiff”) for a default judgment in this action which seeks to recover the amounts due on

Defendant Alana Sherman’s (“Defendant”) student loan. The motion is granted.

        This action was commenced on August 13, 2019. Defendant was served with the

summons and complaint on August 22, 2019 by delivering a copy thereof to a person of suitable

age and discretion at her home, together with mailing a copy to her home. Proof of service was

filed on August 28, 2019. Defendant has failed to answer, appear, or otherwise move. On

October 3, 2019, Plaintiff served the instant motion on the Defendant, a notation of default
having been entered on September 20, 2019.

        As set forth in the Certificate of Indebtedness and the Affirmation of John Manfredi,

Defendant is indebted to the Plaintiff in the principal amount of $22,093.10 plus interest in the

amount of $24,194.79 through July 8, 2019 and thereafter at the rate of $4.16 per diem and is

entitled to judgment therefor. Post-judgment interest shall be calculated pursuant to 28 U.S.C. §

1961.

        Accordingly, the Clerk of Court is directed to enter judgment in favor of Plaintiff and

against Defendant in the amount of $46,287.89 plus interest at the rate of $4.16 per diem from

July 9, 2019 to the date of judgment. Upon entry of judgment the Clerk of Court is directed to

close this case.

        SO ORDERED.

Dated: Central Islip, New York
       October 24, 2019

                                              /s/
                                              Denis R. Hurley
                                              Senior District Judge




                                                 2
